Citation Nr: 1212266	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-29 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1957 to April 1958.  He also served in the Minnesota Army National Guard from July 1957 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2010 and again in September 2011, the Board remanded the claim for further evidentiary development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Unfortunately, the Board finds that the Veteran's claim must be remanded again for additional development.  Remand is essential for a full and fair adjudication of this claim.

The Veteran contends that he developed bilateral hearing loss disability as a result of noise exposure/acoustic trauma incurred during his military service, to include his service in the National Guard.  See, e.g., the Appellant's brief dated August 2011.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  See 38 U.S.C.A. §§ 101(24) , 106, 1110 (West 2002 & Supp. 2007).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

In the November 2010 remand decision, the Board instructed the Appeals Management Center (AMC) to "obtain verification from the appropriate government entity of all periods of active duty for training and inactive duty training of the Veteran's service in the Minnesota National Guard."  After completing this and other development, the RO was to obtain an addendum VA medical opinion with specific consideration of the dates and nature of the Veteran's National Guard service.

Upon remand, the AMC submitted a Personnel Information Exchange System (PIES) inquiry to "verify" the Veteran's periods of service.  The response, received in November 2010, stated, "[t]he individual performed no active duty other than for training purpose.  Period 10/05/1957 to 04/05/1958 was active duty for training.  Period 07/29/1957 to 01/11/1995 was Army National Guard."  Although it identified the Veteran's period of active duty for training (ACDUTRA), the PIES response did not identify any specific periods of inactive duty for training (INACDUTRA).  The AMC also did not issue a finding that further inquiry to obtain such verification would be unproductive.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions were not complied with, the case was remanded again in September 2011.  The Board further noted that remand was necessary because the February 2011 VA addendum medical opinion was obtained without complete development of the Veteran's claim.

In September 2011, the Board again directed that VBA should contact the Department of the Army, the Defense Finance and Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), the Minnesota Adjutant General, and any other federal or state sources to verify the status of the Veteran's service in the Army/Minnesota Army National Guard from July 1957 to January 1995.  These agencies were to be asked to confirm and provide specific dates, not retirement points, for all the Veteran's periods of active duty for training and inactive duty for training between July 1957 and January 1995.  A determination was to be made as to each of the individual periods of service listed on the Army National Guard Retirement Points History Statement dated "2010/11/30", as to (i) which periods were active duty, (ii) which periods were active duty for training, (iii) which periods were inactive duty training, and (iv) which periods were none of the following: active duty, active duty for training, or inactive duty training.  If this could not be accomplished, that determination was to be put to writing for the record.  Copies of any and all personnel records from July 1957 to January 1995 were to be requested and included in the claims folder.

VBA was then to arrange for a medical professional to review the claim and render an opinion as to whether the Veteran's currently diagnosed bilateral hearing loss manifested during a period of active duty for training or resulted from noise exposure/acoustic trauma during any period(s) of inactive duty for training.  

Records from the Minnesota National Guard were received October 3, 2011.  These included multiple service treatment records not previously of record, including reports of examination reports for enlistment in October 1957 and separation in March 1958.  Also included were records of service dates, with the notation that their system could not break down AD/ADT dates from March 31, 1987, to November 30, 1993.  

The VA audiology clinic note dated September 30, 2011, does not appear to have included consideration of these recently received records.  Additionally, the January 2012 supplemental statement of the case does not include reference to these records received on October 3, 2011.  

A remand is necessary in order to obtain an opinion based on review of all relevant evidence.  Additionally, it needs to be clarified, based on review of all of the evidence including that recently received, whether there was additional active duty or active duty for training following the initial period of active service from October 1957 to April 1958. 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO or the AMC should clarify the Veteran's periods of service.  Specifically it should be noted (i) which periods were active duty, (ii) which periods were active duty for training, (iii) which periods were inactive duty training, and (iv) which periods were none of the following: active duty, active duty for training, or inactive duty training.  

2.  The RO or the AMC should then arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder and provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss manifested during a period of active duty for training or resulted from noise exposure/acoustic trauma during any period(s) of inactive duty for training.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



